Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21   Page 1 of 71 PageID 23




                APPENDIX
     Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21          Page 2 of 71 PageID 24
                                           Table of Contents
EXH 1 -- Dale Davneport's Declaration                                                    3
EXH 2 -- Joint Report on Nuisance Law Abuse                                              9
EXH 3 -- Public Improvement District                                                    49
EXH 4 -- Hip Hop Government Inc.                                                        51
EXH 5 -- Overtime Police Security Emails                                                57
EXH 6 -- Dallas City Council Item 57                                                    60
EXH 7 -- Temporary Injunction Against Davenport                                         63
EXH 8 -- TRO                                                                            68




                                                                  APPX. Page 2 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21   Page 3 of 71 PageID 25




                 EXHIBIT 1




                                                      APPX. Page 3 of 71
   Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21                Page 4 of 71 EXHIBIT
                                                                                PageID 26        1

                                Declaration (28 U.S.C.S. § 1746)
“My name is Dale Davenport, and I declare under penalty of perjury under the laws of the United
States of America that the following is true and correct .”
   1. I co-own Jim’s CarWash (“car wash”) with my father Freddy Davenport. The car wash is
      a commercial car wash located at 2702 Martin Luther King, Jr., Blvd , a few blocks from
      Dallas Fair Park. My father, Freddy Davenport , purchased the property in 1993 and
      invested more than $250,000, making improvements to it.
   2. Since purchasing the car wash, my father and I have had to ward off continuous subtle and
      not-so-subtle suggestions to buy peace by paying off the politically connected . Our
      resistance has been met with allegations of criminal activity by council members who
      ignore significant illegal activity nearby.

   3. In 2001, members of the city’s nuisance abatement program SAFE (Support Abatement
      Forfeiture Enforcement) contacted my father and I to inform us that there was recurring
      dmg activity at the car wash. Freddy Davenport suggested that police conduct a sting
      operation on the property and offered to cooperate. Representatives of SAFE disregarded
      the suggestion.
   4. In 2002, we witnessed a Dallas Police Department (“DPD”) officer using mace on a man
      in the car wash parking lot. The officer later falsely accused the man of resisting arrest. I
      appeared as a witness of the event in the man’s court hearing, testifying that the man had
      not resisted arrest. On the day following my testimony, someone shot a bullet through the
      window of my home. The man accused of resisting arrest was eventually acquitted of the
      charge, thanks in part to my testimony. On the day of the acquittal, 17 DPD vehicles and
      26 officers blocked the driveway of our car wash, rendering it inaccessible to customers.
      The Dallas Police Department’s Internal Affairs refused to take a report of the incident.

   5. Dallas police Chief David Kunkle, testifying under oath, confirmed my testimony
      regarding the gunshot to my residence. He told the Texas House Committee in Austin in
      April 2005 that the FBI informed him that they had investigated the case and found that
      someone had fired a shot through my house on the night in question.

   6. In 2003, the City of Dallas filed fora Temporary Restraining Order against Jim’s Carwash.
      The Injunction was later made permanent. I attended an Accord meeting with city
      representatives where I was told that I needed to improve the safety and security of my
      property. I advanced the possibility of purchasing and installing cameras at the car wash to
      both monitor and deter any criminal activity on the property.
   7. Dallas city representatives insisted that cameras would be insufficient and requested that I
      hire a guard service. I hired two armed guards to patrol my property. Two weeks following
      the Accord meeting, I was informed that the city was dissatisfied with my efforts and that
      the two guards were insufficient.

   8. In 2004, the City of Dallas filed a Petition pursuant to Chapter 125 of the Texas Civil
      Practice and Remedies Code alleging that Jim’s Car Wash was a magnet for crime in the
      area. On November 19, 2004, following an evidentiary hearing in which the City used my


Declaration of Dale Davenport                                                              Page 1


                                                                       APPX. Page 4 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21   Page 5 of 71 EXHIBIT
                                                                PageID 27   1




                                                      APPX. Page 5 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21   Page 6 of 71 EXHIBIT
                                                                PageID 28   1




                                                      APPX. Page 6 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21   Page 7 of 71 EXHIBIT
                                                                PageID 29   1




                                                      APPX. Page 7 of 71
  Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21                Page 8 of 71 EXHIBIT
                                                                               PageID 30       1

   28. Despite supportive public statements by leaders of the Dallas Police Association and police
       officers who patrol the area surrounding Jim’s Car Wash that my father and I have worked
       with the police to fulfill the promises and expectations they expect of a business owner,
       members of the Dallas City Council signed a request for the Dallas City Council to enforce
       the regulations of PD 595 on the car wash, meaning it would have to close.

   29. In 2018, 1 was told by a third party that my car wash was a nonconforming use under the
       zoning laws, but I could not determine how or when the zoning rules had been changed
       until I hired counsel.

   30. In 2018, while former Dallas City Council Member Carolyn Davis was at Blackjack Pizza,
       speaking to its owner about new plans for MLK Blvd, I overheard her say, "We're going to
       get rid of that cracker head " while talking about plans for my car wash property. When she
       was told , “The owner of the car wash is standing behind you,” she covered her face and
       ran out of the building. I followed and tried to speak to her, but she got into her car and
       drove off.

   31. From the beginning of 2019 to the end of July 2019, there had been approximately 100
       murders in Dallas, Texas. One of those deaths occurred at Jim’s Car Wash on June 2, 2019.

   32. On June 5, 2019, the City of Dallas filed its Original Petition seeking a Temporary
       Restraining Order and Temporary and Permanent Injunction against Jim’s Car Wash,
       preventing the my father and I from operating our business. The Defendants requested and
       were given a hearing on their Application for Temporary Restraining Order. They gave us
       of only one-hour notice before said hearing.

   33. Following the hearing on Defendants’ Application for Temporary Restraining Order, the
       Honorable Judge Eric Moye granted Defendants’ Application and issued said Order, in
       effect closing Jim’s Car Wash.

Executed on July 7, 20 21.


                                     Dale Davenport




Declaration of Dale Davenport                                                              Page 5


                                                                      APPX. Page 8 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21   Page 9 of 71 PageID 31




                 EXHIBIT 2




                                                      APPX. Page 9 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21   Page 10 of 71 EXHIBIT
                                                                  PageID 32 2




REPORT ON JOINT INTERIM STUDY CHARGE
TO THE 80TH TEXAS LEGISLATURE




COMMITTEE ON
CRIMINAL JURISPRUDENCE
&   GENERAL INVESTIGATING AND ETHICS COMMITTEE


                                                                MARCH      2006

                                                     APPX. Page 10 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21   Page 11 of 71 EXHIBIT
                                                                  PageID 33 2




          HOUSE COMMITTEE ON CRIMINAL JURISPRUDENCE
                        TERRY KEEL
                         CHAIRMAN
                                   &
      HOUSE GENERAL INVESTIGATING AND ETHICS COMMITTEE
                        KEVIN BAILEY
                         CHAIRMAN

                TEXAS HOUSE OF REPRESENTATIVES
            REPORT ON JOINT INTERIM STUDY CHARGE 2006

                          A REPORT TO THE
                     HOUSE OF REPRESENTATIVES
                      80TH TEXAS LEGISLATURE




                      COMMITTEE CLERKS
              DAMIAN DUARTE and RACHAEL SCHREIBER
                                   &
                           ROBERTA BILSKY




                                                     APPX. Page 11 of 71
    Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21                                    Page 12 of 71 EXHIBIT
                                                                                                       PageID 34 2




                                                    Committee On
                                                Criminal Jurisprudence

                                                   February 28, 2006


Terry Keel                                                                                                 P.O. Box 2910
Chairman                                                                                        Austin, Texas 78768-2910

The Honorable Tom Craddick
Speaker, Texas House of Representatives
Members of the Texas House of Representatives
Texas State Capitol, Rm. 2W.13
Austin, Texas 78701

Dear Mr. Speaker and Fellow Members:

The Committee on Criminal Jurisprudence of the Seventy-Ninth Legislature hereby submits its report on the
joint interim study charge with the General Investigating and Ethics Committee pertaining to the use of the
nuisance abatement authority by the City of Dallas for consideration by the Eightieth Legislature.


                                                Respectfully submitted,




~£.a.u
                                                        Terry Keel

Debbie Riddle                                                                                                    Paul Moreno



Mary Denny                                                                                                       Elvira Reyna




Richard Raymond                                                                                                   Terri Hodge




Aaron Pena                                                                                            Juan Manuel Escobar




                                                        Debbie Riddle
                                                         Vice Chair

       Members: Aaron Pena CBO, Paul Moreno, Mary Denny, Elvira Reyna, Richard Raymond, Terri Hodge, Juan Manuel Escobar
                                                                                             APPX. Page 12 of 71
    Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21                               Page 13 of 71 EXHIBIT
                                                                                                  PageID 35 2




                                     General Investigating and Ethics
                                               Committee

                                              February 28, 2006


Kevin Bailey                                                                                      P.O. Box 2910
Chairman                                                                               Austin, Texas 78768-2910

The Honorable Tom Craddick
Speaker, Texas House of Representatives
Members of the Texas House of Representatives
Texas State Capitol, Rm. 2W.13
Austin, Texas 78701

Dear Mr. Speaker and Fellow Members:

The General Investigating and Ethics Committee of the Seventy-Ninth Legislature hereby submits its report on
the joint interim study charge with the Committee on Criminal Jurisprudence pertaining to the use of the
nuisance abatement authority by the City of Dallas for consideration by the Eightieth Legislature.

                                           Respectfully submitted,




                                                 Kevin Bailey

Ken Paxton                                                                                        Harold Dutton



Terry Keel




                                                    Ken Paxton
                                                    Vice Chair

                                    Members: Harold Dutton, Teny Keel, Dan Flynn
                                                                                     APPX. Page 13 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21            Page 14 of 71 EXHIBIT
                                                                           PageID 36 2



            HOUSE COMMITTEE ON CRIMINAL JURISPRUDENCE
                                           &
           GENERAL INVESTIGATING AND ETHICS COMMITTEE

                        JOINT INTERIM STUDY CHARGE



         Monitor the use of nuisance abatement authority by the City of Dallas and
        investigate unresolved issues pertaining to allegations ofpossible civil rights
     violations that may have been committed under color of law by local government.




                                                               APPX. Page 14 of 71
   Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21                                             Page 15 of 71 EXHIBIT
                                                                                                               PageID 37 2

                                                   TABLE OF CONTENTS

BACKGROUND OF THE ISSUE .................................................................................................. 1
SUMMARY OF PUBLIC HEARING TESTIMONY ..................................................................... 3
COMMITTEE RECOMMENDATIONS ...................................................................................... 29
  TESTIMONY AND EVIDENCE ........................................................................................................ 29
  SUMMARY .•.•.........................................••••.............•....•....•.......••••.•.•..•......•..•.•..•..........•.........••.. 32
  LEGISLATIVE RECOMMENDATIONS ............................................................................................. 33
  ADDITIONAL ORDER ................................................................................................................... 34




                                                                                                     APPX. Page 15 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21                Page 16 of 71 EXHIBIT
                                                                               PageID 38 2



                          BACKGROUND OF THE ISSUE

        The legislature has enacted and modified statutes over the years to enable local
governments to take appropriate legal action against persons and property owners who
tolerate or fail to prevent ongoing criminal activities on their property. Such criminal
activities, referred to as common or public nuisances, include, but are not limited to,
gambling, prostitution, illicit drug activity and organized crime. Common nuisances are
addressed in the Civil Practice and Remedies Code,§ 125.0015 (Chapter 125). During the
78th Regular Session, numerous changes were enacted to clarify this law and give
municipalities additional tools to combat the two problems that most plague urban
communities - drug activity and prostitution. Prior to passage of Senate Bill 1010 (78R), the
statutes only allowed proof of convictions for crimes committed on a property to constitute
prime facie evidence that a property owner had knowledge of illegal activities on the
property. Passage of that legislation added language to the code to allow, for the first time,
proof of arrests to also constitute such prime facie evidence.

        Whenever authority created by the legislature is granted to local governments, it is
with the assumption that the new law will be applied within the bounds of existing law and
that sound discretion will be applied by local governments in the exercise of that power.
However, during the 79th Regular Session, the House Committee on Civil Practices heard
lengthy sworn testimony over the course of several weeks from a variety of citizens and
business owners regarding misuse of Chapter 125 by the City of Dallas.

    It was revealed in testimony that the wording of the statute in effect prior to the 79th
legislative session had the unintended consequence of allowing the city to assert that anyone
who "knowingly maintained property" was strictly held liable for a crime occurring on that
property, even if they were law-abiding citizens who were taking affirmative action to protect
themselves and their property from lawbreakers. Another unintended consequence was that
arrests brought onto a property by city police were subsequently used by the city as evidence
of nuisance abatement violations against that property owner. Sworn testimony before the
house committee described specific cases of misuse of the statute by city officials such as:

    •   Targeting of a few, select businesses in high-crime areas, while ignoring more serious
        crimes occurring on surrounding properties;

   •    Directing businesses to hire certain security personnel with the clear suggestion that
        hiring these select individuals would diminish the city's threatened enforcement of
        nuisance abatement;

   •    Parking a large number of police cars in the parking lot of a business owner as a
        retaliatory act toward that owner, who had challenged the city's nuisance action
        against him and had testified in court on behalf of an individual who was acquitted of
        charges for resisting arrest while on the business' property;




                                                                                        1
                                                                    APPX. Page 16 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21                 Page 17 of 71 EXHIBIT
                                                                                PageID 39 2



   •    Using calls to police requesting assistance by the business as marks against that
        business in the city's criteria for evidence of nuisance abatement violations;

   •    Directing a hotel property owner to run criminal history checks on all guests, which is
        a possible violation of the guests' civil rights and could potentially subject the
        business to legal liability; and

    •   Sanctioning a local car wash owner because marihuana was found in the pants pocket
        of a person working on the property. It was suggested by the city legal department
        that the owner needed to conduct random pat-down searches of persons working on
        the property on a regular basis -- an act prohibited by law even for law enforcement
        officers.

    The city's methods created a no-win situation for businesses. A business owner who did
not call the police for help was branded as one who tolerated nuisances. On the other hand,
calls made by a business for police assistance to apprehend individuals engaged in illegal
activities were then used as evidence against the business that crime was occurring on their
premises.

    To clarify the language and prevent further misuse of the statute, the legislature enacted
House Bill 1690, which states that a person maintains a common nuisance if the person
"knowingly tolerates the activity and furthermore fails to make reasonable attempts to abate
the activity". The legislation also specified that evidence that a person "requested law
enforcement or emergency assistance with respect to an activity at the place where the
common nuisance is allegedly maintained is not admissible for the purpose of showing the
defendant tolerated the activity or failed to make reasonable attempts to abate the activity
alleged to constitute the nuisance".

    It was hoped that passage of House Bill 1690 would clarify the appropriate uses of the
nuisance statute and curb the types of abuses that had been documented. In light of the
testimony elicited during committee hearings during the 79th Legislative Session, the
Speaker of the House of Representatives issued the following joint interim study charge to
the House Committee on Criminal Jurisprudence and the House General Investigating and
Ethics Committee:

Monitor the use of nuisance abatement authority by the City of Dallas and investigate
unresolved issues pertaining to allegations ofpossible civil rights violations that may
have been committed under color of law by local government.




                                                                                         2
                                                                    APPX. Page 17 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21     Page 18 of 71 EXHIBIT
                                                                    PageID 40 2



            SUMMARY OF PUBLIC HEARING TESTIMONY

October 11. 2005

Richard Clouse                       Senior Vice-President of Budget Suites of
                                     America. His company has been very
                                     cooperative with law enforcement in
                                     fighting crime on their property. He relayed
                                     a conversation that occurred between the
                                     SAFE Team and Budget Suites in an
                                     Accord Meeting on November 7, 2005 at
                                     which Budget Suites representatives were
                                     told that law enforcement was not to be
                                     contacted unless it was a life or death
                                     situation. As a result they cannot work with
                                     the Dallas Police Department (DPD) due to
                                     fear that it will be used against them.
                                                                   -
                                     Their only recourse is to evict persons from
                                     the hotel rather than have them arrested,
                                     which compounds the problem. He believes
                                     complying with the City's requirements do
                                     more harm than good. The police
                                     department conducted undercover
                                     operations designed to create crime on the
                                     property. While the City alleges that six
                                     undercover drug buys were made on the
                                     property, Budget Suites was not contacted
                                     about these incidents until September with
                                     information about the drug buys. Five of
                                     the six buys were represented with no
                                     information to support what occurred on
                                     the property; there are no room numbers,
                                     names, or dates. Another incident refers to
                                     Room 1096, which was the subject of a
                                     smoke alarm inspection the day before the
                                     arrest and was found to have no criminal
                                     activity.

                                     In September 2005, Budget Suites met with
                                     Deputy Chief Julian Bernal and four city
                                     attorneys and they confirmed the placement
                                     of undercover officers on the property and
                                     confirmed that incidents may be developed
                                     off property but brought onto the property


                                                                            3
                                                        APPX. Page 18 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21     Page 19 of 71 EXHIBIT
                                                                    PageID 41 2



                                     and that Budget Suites would still be
                                     responsible for the activity. This is bad
                                     faith and deprivation of due process rights
                                     and possibly fraud.

                                     He expressed concern for the safety of his
                                     employees and clients when officers are
                                     bringing crime to the property. Budget
                                     Suites has never been involved in a
                                     litigation where the opposing party is free
                                     to continually take steps to undermine their
                                     business. He believes the company has
                                     enough evidence to pursue this through the
                                     civil process.

                                     At a September meeting with Chief Bernal
                                     Mr. Clouse asked the chief what more
                                     could be done to prevent further problems.
                                     The chief could not think of anything. Mr.
                                     Clouse stated his belief that it was the
                                     SAFE Team and their supervisors who
                                     encourage criminal activity on the property.
                                     Mr. Clouse indicated that the situations
                                     whereby police officers bring criminal
                                     activity back to the property was occurring
                                     after HB 1690 was enacted.

                                     Police posing as prostitutes will typically
                                     rent a room at the hotel and bring persons
                                     attempting to hire them back to the
                                     property and the activity is used against the
                                     property in the nuisance suit. There are
                                     about ten instances where police have
                                     brought crime onto the property and have
                                     attributed the crime to the business.

Chief David Kunkle                   Dallas Police Department Chief of Police.
                                     The SAFE Team is a unit within DPD,
                                     members of which are selected through an
                                     application and interview process. The
                                     SAFE Team was created to deal with
                                     public nuisances utilizing an integrated unit
                                     involving police, code enforcement, fire
                                     department, and city attorneys. The SAFE
                                     Team cases typically operate with a



                                                                             4
                                                         APPX. Page 19 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21      Page 20 of 71 EXHIBIT
                                                                     PageID 42 2



                                     detective, code enforcement officer and a
                                     fire inspector. During the Accord Meetings,
                                     a supervisor is also involved. SAFE cases
                                     typically derive from the police
                                     department's own data, referrals from
                                     various units of the police, or community
                                     referrals.

                                     The comments heard from Mr. Clouse are
                                     contrary to what he heard from a vice
                                     president of Budget Suites with whom he
                                     met after the legislative hearings in Austin.
                                     In that discussion, the vice president
                                     acknowledged having problems with
                                     security and bad management and had
                                     promised to work cooperatively with the
                                     police department. Chief Kunkle recently
                                     recommended reducing the SAFE Team
                                     unit from fifteen officers, three sergeants
                                     and one lieutenant to seven officers and a
                                     single sergeant because he believed that
                                     since so many people were working the
                                     SAFE Team, they could be reaching for
                                     cases that may not have been the most
                                     appropriate candidates. This
                                     recommendation was implemented on
                                     October 1, 2005.

                                     The SAFE Team has been operating since
                                     1991 and there are also many success
                                     stories involving the SAFE Team. The
                                     success of SAFE teams is measured by the
                                     reduction of abatable crimes. DPD simply
                                     wants Budget Suites to have good and
                                     reasonable business practices and he
                                     believes that there have been difficulties in
                                     communicating this message.

                                     DPD prohibits the SAFE Team from
                                     encouraging businesses to hire off-duty
                                     officers. With regard to the situation
                                     discussed earlier that occurred in 2001, he
                                     believes the officer made a joking comment
                                     which was not to be taken seriously.




                                                                             5
                                                         APPX. Page 20 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21      Page 21 of 71 EXHIBIT
                                                                     PageID 43 2



                                     Chief Kunkle indicated that the SAFE
                                     Team began in 1991 at the height of the
                                     crack epidemic when Dallas had 500
                                     murders that year. Lieutenants of the SAFE
                                     Team are picked by chieflevel officers. No
                                     SAFE Team operations occur unless the
                                     property at issue has had three abatable
                                     crimes within one year.

                                    Most nuisance cases were focused on drug
                                    houses, places of prostitution, and sexually
                                    oriented businesses. Rep. Hodge expressed
                                    her belief that the SAFE teams do not focus
                                    adequately on drug houses. She also said
                                    that none of the drug houses in her district
                                    were effectively targeted by SAFE teams,
                                    which were instead focusing on businesses.
                                    In response, Chief Kunkle indicated that
                                    what the committee is hearing about today
                                    is a very small percentage of cases
                                    involving the SAFE Team. Not all of the
                                    cases involve businesses. In residential
                                    properties, owners can just evict problem
                                    tenants. Such an action is not applicable to
                                    businesses. He said the car wash on MLK
                                    is one of the most notorious drug dealing
                                    locations in South Dallas.

                                    The act of intimidation that occurred either
                                    in 2001or2002 that involved a group of
                                    officers (eleven police cars total) showing
                                    up at the car wash on MLK with the intent
                                    to intimidate the owner was inappropriate,
                                    embarrassing, and stupid. It was done in
                                    response to the car wash owner testifying
                                    on behalf of a man cited for resisting arrest.
                                    No action was taken internally against the
                                    supervisor who carried out the act of
                                    intimidation. Chief Kunkle agreed with
                                    Rep. Keel that the action could be
                                    potentially a civil rights violation or official
                                    oppression under state law and he indicated
                                    that the FBI has the information but was
                                    unaware as to what has been done with it.




                                                                              6
                                                         APPX. Page 21 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21      Page 22 of 71 EXHIBIT
                                                                     PageID 44 2



Barbara Edmondson                    Ex-owner of properties in Dallas. Ms.
                                     Edmondson shared with the committee
                                     instances in which police did not
                                     adequately react to drug activities on or
                                     near residential apartment locations. She
                                     believes that only when pressured by the
                                     Legislature will the police department
                                     properly enforce the law. She was informed
                                     by a Deputy Chief from the Southeast
                                     station of the results of a raid on a drug
                                     house: nine arrests were made, drugs and
                                     weapons were obtained, and a sex offender
                                     and a person carrying a gun were picked
                                     up. She wonders why there is police
                                     protection in certain areas and not in others.
                                     Ms. Edmondson claims that police will not
                                     address the Dixon Street and Grovewood
                                     areas of Dallas. She has been told by police
                                     that officers must tolerate drug dealing by
                                     boys because they need to support their
                                     families. The nuisance team has never
                                     touched or closed down any of the real drug
                                     houses on her street that she has reported.
                                     She was told by Chief Paulhill that police
                                     can only approach suspects based on
                                     probable cause of gun activity and not drug
                                     activity.

                                     When an area is deteriorated, code
                                     enforcement and police don't pay attention
                                     because there are federal funds available to
                                     refurbish the areas. Apartment tenants are
                                     scared of the police and won't call when
                                     disturbances arise, so they call the
                                     apartment management to call the police
                                     for them.

                                     A manager at her firm, who she later found
                                     out was dealing drugs, had contact with a
                                     Dallas City Council member and a liaison
                                     who told the manager that the police were
                                     going to raid his area and for him to clean it
                                     up.

Officer Ricardo Campbell             Dallas Police Officer. Officer Campbell



                                                                             7
                                                         APPX. Page 22 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21     Page 23 of 71 EXHIBIT
                                                                    PageID 45 2



                                     patrols the area surrounding the Budget
                                     Suites and found the management to be
                                     cooperative in assisting to combat crime.
                                     He wrote a letter of support on behalf of a
                                     manager who was in fear oflosing his job
                                     due to the activity that occurred on the
                                     property. The letter stated that the
                                     management was cooperative in helping the
                                     police to reduce crime. As a result, Officer
                                     Campbell was referred to Internal Affairs
                                     for violating a general order regarding
                                     outside correspondence. He was unaware
                                     of who initiated the referral. To his
                                     knowledge, there was a recommendation
                                     from a chief that the complaint should have
                                     been voided. He understands that it was
                                     wrong to violate departmental policy in
                                     writing the letter of support but would do it
                                     again because he believes the community
                                     and the police need to work together to
                                     combat crime.

 John Garner                         Part-owner of Super Stop Beverage. Upon
                                     its opening, his business was protested by
                                     individuals Councilman Chaney.
                                     Protestors were concerned that there were
                                     too many liquor stores in the area. In 2003
                                     and 2004 he was asked to donate $6,000 in
                                     two gifts to Clean South Dallas and he did
                                     so. Reps. Hodge and Keel questioned Mr.
                                     Garner as to who requested the donations.
                                     Mr. Garner stated that it was Councilman
                                     Chaney and that he subsequently spoke
                                     with the Councilman's staff regarding the
                                     donation.

 Dale Davenport                      Owner of Jim's Car Wash. He was
                                     approached by Telitha Shaw, a code
                                     enforcement officer, who told him she
                                     would have to write him a ticket based on
                                     instructions from her supervisors. He
                                     claims that he and another business owner
                                     were told by Councilman Chaney that
                                     "some business owners must die so others
                                     can thrive" regarding a moratorium on



                                                                            8
                                                        APPX. Page 23 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21     Page 24 of 71 EXHIBIT
                                                                    PageID 46 2



                                     businesses considered to be non-
                                     conforming uses and required to obtain
                                     special-use permits to continue in
                                     operation. He was told by Andy Seagal, an
                                     attorney with the South Dallas Business
                                     Association, that the Councilman was not
                                     pleased with his commitments to the
                                     community and that he needed to make a
                                     donation to the African American Book
                                     Fair. Mr. Davenport donated $500. In
                                     January 2005, Mr. Davenport spoke to
                                     Councilman Chaney about the injunction
                                     on his business and Cheney suggested that
                                     Davenport hire the Nation oflslam or JL
                                     Security. Sixty percent of his revenue is
                                     spent on guard service required by the
                                     SAFE Team. As part of the injunction
                                     placed against his business, he must
                                     comply with all provisions of the judge's
                                     order for one year.

Dwaine Caraway                       Questioned the selective enforcement
                                     targeted at Mr. Davenport's car wash
                                     instead of the drug houses around the car
                                     wash which he sees as more of a problem.

 Robert Rowe                         Mr. Rowe works as a night manager for a
                                     real estate company that owns three large
                                     apartment complexes in Dallas. He is also
                                     a retired Dallas police officer. When he
                                     calls the police because of a disturbance on
                                     the property, he says they first tell him what
                                     they cannot do. Then they proceed to tell
                                     him that they will help the property if he
                                     hires them off-duty. He would like an
                                     Attorney General's opinion to determine if
                                     it is legal to rent out police cars along with
                                     officers. He relayed a story in which he told
                                     police officers of a man who was beaten
                                     and robbed and asked them to call the
                                     ambulance. They told him they couldn't
                                     respond even though they were in uniform
                                     and in a police car because they were on
                                     their way to work off-duty security jobs.




                                                                             9
                                                        APPX. Page 24 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21      Page 25 of 71 EXHIBIT
                                                                     PageID 47 2



Chief David Kunkle                   The department began a program in the
                                     early 1990s whereby neighborhood
                                     associations can hire officers off-duty along
                                     with old patrol cars that were to be put out
                                     of service in order to patrol their residential
                                     neighborhoods. He indicated that if he had
                                     been chief at the time, he probably would
                                     not have wanted to implement the program.
                                     Rep. Dutton questioned the legality of the
                                     program because it utilizes public property
                                     for a private benefit. Chief Kunkle
                                     responded that, in theory, the association is
                                     paying the costs of the officer and the
                                     patrol car along with the equipment in the
                                     car. Rep. Dutton also stated that the
                                     program may have constitutional problems
                                     due to possible equal protection violations.

                                     Rep. Keel also expressed concern that the
                                     basic service taxpayers should receive from
                                     the police force has been moved to a user-
                                     fee basis. Rep. Dutton said that while
                                     Dallas needs more police, the off-duty jobs
                                     in the current form provide law
                                     enforcement services only for those who
                                     can afford to pay extra for those services.
                                     He also suggested having constables
                                     perform these off-duty neighborhood jobs
                                     since their primary duty is not that of a
                                     police function.

                                     Chief Kunkle stated that the complaint
                                     against Officer Campbell was received by
                                     the police department and investigated.
                                     The department found that no misconduct
                                     occurred and he rescinded the complaint. In
                                     response to a question from Rep. Keel, he
                                     indicated that the complaint originated
                                     from the City Attorney's office. Rep. Keel
                                     said that the conduct by the City Attorney's
                                     office was official oppression in that it was
                                     attempting to intimidate an honest officer
                                     who wrote a letter on behalf of a business
                                     that is in an adverse situation with the City.




                                                                             10
                                                         APPX. Page 25 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21     Page 26 of 71 EXHIBIT
                                                                    PageID 48 2



 Calvin Johnson                      Attorney for Dale Davenport. Mr. Johnson
                                     relayed a situation where two undercover
                                     police officers were sent to view situations
                                     occurring at Mr. Davenport's car wash. Mr.
                                     Davenport called the police over 100 times
                                     for assistance, but was response by DPD
                                     was often too late. He asked the officers
                                     during cross examination if they made any
                                     arrests while undercover at the car wash.
                                     They indicated they did not because they
                                     didn't want to compromise their undercover
                                     status. Mr. Davenport does everything he
                                     can to fight crime on the property while
                                     problem businesses in the neighborhood go
                                     unnoticed by the City. He expressed
                                     concern for the financial difficulties Mr.
                                     Davenport has undergone with regard to the
                                     City's stance against him.

 Se-Gwen Tyler                       Represents Arlington Park Neighborhood
                                     Association Crime Watch. She is very
                                     surprised to hear that police officers were
                                     paid to patrol certain areas, which her
                                     neighborhood cannot afford. She does not
                                     want to see the nuisance law weakened or
                                     abused. In her neighborhood there are
                                     several drug houses that have been busted
                                     four times during the past year. She is
                                     concerned that the drug dealers are being
                                     tipped off to the police raids because the
                                     dealers act in the open but when the raids
                                   , occur they are nowhere to be found. She
                                     believes that drug dealing and prostitution
                                     does occur in Budget Suites.


October 12. 2005

Tom Perkins                          City of Dallas City Attorney. Mr. Perkins
                                     testified that the City listened to concerns
                                     expressed by the Legislature and initiated a
                                     review of its SAFE Team practices and
                                     procedures. The City Manager authorized
                                     the formation of a Task Force comprised of
                                     members of the business community,



                                                                           11
                                                        APPX. Page 26 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21     Page 27 of 71 EXHIBIT
                                                                    PageID 49 2



                                     community groups, city offices, etc. to
                                     improve the SAFE Team process. The Task
                                     Force made sevei:al recommendations
                                     designed to foster a more cooperative
                                     approach in dealing with SAFE Team
                                     enforcement. The goal is to reserve
                                     litigation and aggressive procedures for
                                     those situations where all other efforts have
                                     failed.

                                     Almost 2,000 SAFE Team investigations
                                     were opened over a four-year period and
                                     only 60 lawsuits were filed for an average
                                     of 15 each year. He feels the City
                                     Attorney's office use of the nuisance suits
                                     has been judicious. He was asked to
                                     respond to documents signed by Dallas
                                     citizens stating that on April 7, 2005 they
                                     were denied the right to testify before the
                                     House Committee on Civil Practices. These
                                     signed witness statements were prepared
                                     and provided to citizens by the City. Mr.
                                     Perkins said that although his office typed
                                     the statements for the South Dallas citizens,
                                     it was their own account of what occurred.
                                     He admitted that the City legal office used
                                     taxpayer dollars for the preparation and
                                     distribution of the statements.

                                     Mr. Perkins was asked to identify all
                                     individuals who participated in the decision
                                     to lodge an internal affairs complaint
                                     against Officer Ricardo Campbell. He
                                     testified that Asst. City Attorney Nicole
                                     Hobeiche made the initial complaint
                                     verbally through a phone call to the police
                                     department. This complaint resulted in an
                                     investigation. The complaint stemmed from
                                     discovery responses during litigation with
                                     Budget Suites that revealed the property
                                     was providing local law enforcement
                                     officers residence in exchange for their
                                     agreement to patrol the property. He asked
                                     the committee to review the last page of
                                     their handout from the City, a grid of the


                                                                           12
                                                         APPX. Page 27 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21      Page 28 of 71 EXHIBIT
                                                                     PageID 50 2



                                     Budget property. Officer Campbell is
                                     shown as residing in one of the rooms. Mr.
                                     Perkins was asked to produce all notes,
                                     telephone memoranda, and background
                                     information documenting what was used to
                                     formulate the complaint. Mr. Perkins was
                                     unable to provide the information to the
                                     committee at that moment, but agreed to a
                                     request by Rep. Keel to provide the
                                     information to the committee at a later
                                     time.

                                     He was asked who was contacted or
                                     interviewed as a result of the investigation.
                                     Mr. Perkins responded that his office
                                     simply turned over the information to DPD
                                     and had no other role in the investigation.
                                     He said Ms. Hobeiche spoke with the
                                     Internal Affairs Department investigator
                                     once. He was then asked to identify all the
                                     individuals who participated in the
                                     disciplinary process that was initiated and
                                     concluded against the officer. Mr. Perkins
                                     responded that he could not identify those
                                     individuals and would need to request the
                                     information from DPD. He was also asked
                                     to identify all City Attorneys who
                                     participated in the initiation of the
                                     complaint and with the investigation
                                     against Officer Campbell. Mr. Perkins was
                                     unable to identify the individuals at that
                                     moment, but agreed to provide the
                                     committee with the names before the end of
                                     the hearing.

                                     Mr. Perkins was asked ifthe Task Force
                                     included individuals from the hotel/motel
                                     association or car wash association. He
                                     responded that it did not. Of all the lawsuits
                                     filed, there has only been one dealing with
                                     a car wash. He said he did not feel that
                                     certain groups were excluded, though he
                                     admitted that he did not invite anyone from
                                     the two associations mentioned. Mr.
                                     Perkins outlined the City's new operating



                                                                            13
                                                         APPX. Page 28 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21      Page 29 of 71 EXHIBIT
                                                                     PageID 51 2



                                     procedures. Rather than beginning an
                                     investigation with full SAFE Team
                                     involvement, Interactive Community
                                     Policing (ICP) officers and patrol officers
                                     will make an informal contact with the
                                     business. Instead of sending SAFE Team
                                     officers, local beat officers who are most
                                     familiar with the site will respond and
                                     begin the process of negotiating and
                                     discussing the best solutions. At that point,
                                     if they are unable to resolve the problem, a
                                     recommendation will be made to open a
                                     SAFE Team investigation.

                                     This investigation requires documentation
                                     from the SAFE Team and
                                     recommendations from someone higher up
                                     in the chain of command. If after this
                                     review the decision is made to open up an
                                     investigation, that process will then begin.
                                     The SAFE Team will again attempt to
                                     cooperate with the business and reach a
                                     consensus. If there is still a problem with
                                     the property, there will be another round of
                                     recommendations and written
                                     documentation followed by a decision
                                     made by the First Assistant Chief of Police
                                     who will ultimately decide whether or not
                                     the case should be referred to the City
                                     Attorney's office for litigation. Mr. Perkins
                                     said this process will be a fair and good one
                                     for all stakeholders. This plan will also
                                     apply to residential communities.

                                     He was asked what kind of funding is used
                                     for SAFE teams. He responded that
                                     General Fund monies from the Police
                                     Department are used, in addition to some
                                     Community Block Development Grant
                                     funds.

                                     Mr. Perkins was asked about the document
                                     showing Officer Campbell's room at
                                     Budget Suites. He said his office simply
                                     turned the information over to chain of



                                                                            14
                                                         APPX. Page 29 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21     Page 30 of 71 EXHIBIT
                                                                    PageID 52 2



                                     command. He was then asked how many
                                     internal affairs complaints were filed on
                                     other officers living at that residence. The
                                     only complaint filed was against Officer
                                     Campbell. Rep. Keel stated that the only
                                     officer who had an IA complaint filed
                                     against him at City Legal was the one
                                     officer who befriended a business in an
                                     adverse legal position with the City
                                     Attorney's office. Mr. Perkins maintained
                                     that his office did not know the relationship
                                     between Officer Campbell and Budget
                                     Suites.

 Steven Stefani                      Corporate Counsel for Budget Suites of
                                     America. Mr. Stefani responded to an
                                     inquiry as to how many DPD officers were
                                     given residence at the aforementioned
                                     Budget location. He responded that three
                                     officers were provided residence and are
                                     shown on the diagram the City provided to
                                     the committee.

Tom Perkins                          Mr. Perkins admitted that Officer Campbell
                                     was the only officer his office contacted
                                     DPD about but they did not file a
                                     complaint, they simply notified chain of
                                     command about what had occurred. The
                                     chain of command made whatever
                                     decisions they found appropriate at that
                                     point. He stated that his office did not
                                     actually contact Internal Affairs to file a
                                     complaint; they contacted Lieutenant
                                     Heam, head of the SAFE Team. Mr.
                                     Perkins agreed that the only distinction
                                     between Officer Campbell and the other
                                     officers residing at Budget Suites was that
                                     he wrote an honest letter on behalf of the
                                     hotel and the City Attorney's office was in
                                     adverse litigation with that property. He
                                     could not explain why the names of the
                                     other officers were not handed over to
                                     DPD. He stated that his office did not know
                                     what any of the officers were doing there or
                                     whether it was legal or illegal. They alerted



                                                                            15
                                                        APPX. Page 30 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21     Page 31 of 71 EXHIBIT
                                                                    PageID 53 2



                                     the police department to the one situation
                                     involving Officer Campbell and turned it
                                     over to them.

                                     The text of Officer Campbell,s letter on
                                     behalf of Budget Suites was read to the
                                     committee. Mr. Perkins was asked if
                                     anything in the letter was untrue. He replied
                                     that he did not know that any of it was
                                     false.

Ron Waldrop                          Assistant Chief of the Dallas Police
                                     Department, currently assigned as Bureau
                                     Commander over all investigations in the
                                     department. At the time of the incident
                                     being discussed, he was the Patrol West
                                     Bureau Commander and Officer Campbell
                                     worked for him. Mr. Waldrop was in the
                                     chain of command and reviewed the
                                     investigation. He recommended the
                                     department void the complaint and it was
                                     subsequently voided. The investigation of
                                     the complaint did not establish an
                                     employment relationship between Officer
                                     Campbell and Budget Suites. Had such a
                                     relationship been in existence, it would
                                     have been governed by departmental rules.
                                     The only thing the complaint sustained was
                                     that a letter was sent without going through
                                     the proper chain of command. He
                                     recommended to void the complaint
                                     because such incidents are not uncommon
                                     and the normal process for addressing such
                                     a violation is to have a supervisor talk with
                                     the officer. Mr. Waldrop stated that he did
                                     not think the issue rose to the level of an
                                     IAD complaint and recommended the
                                     complaint be voided. Chief Kunkle agreed
                                     and the entire investigation was rescinded.

                                     He was asked by the committee how the
                                     IAD complaint occurred. He confirmed that
                                     it stemmed from a verbal notification of
                                     Lieutenant Hearn. Technically, Lt. Hearn
                                     requested the Internal Affairs investigation



                                                                            16
                                                         APPX. Page 31 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21     Page 32 of 71 EXHIBIT
                                                                    PageID 54 2



                                     from an internal source. He agreed that the
                                     City Attorney's complaint is what
                                     technically generated the IAD complaint.

                                     He added that the map did show other
                                     officers residing at the Budget Suites and
                                     included their names. Another officer was
                                     interviewed on the matter of residency. The
                                     map shows an FBI room, a general police
                                     room, a room for Robert Garcia, and a
                                     room for Officer Campbell. Regardless of
                                     the content of the letter and whether it was
                                     favorable or unfavorable to Budget Suites,
                                     officers are not supposed to write such
                                     letters without going through the proper
                                     chain of command.

                                     In response to questions about the
                                     procedure for police officers working off-
                                     duty, those officers must notify the
                                     department of who is employing them,
                                     specifically what they are doing, and the
                                     conditions of employment. There are rules
                                     about what an officer can and cannot do in
                                     extra jobs. DPD manages and tracks the
                                     off-duty employment of officers.

Marshall Cornelius                   Self-employed at Jim's Car Wash. Mr.
                                     Cornelius filed a complaint with Internal
                                     Affairs after Officer Willie Demetrius
                                     Byrd harassed, assaulted, and falsely
                                     arrested him. Officer Byrd told Cornelius
                                     that he could not wash cars at the car wash
                                     and proceeded to follow him to his home.
                                     Officer Byrd asked him to put his hands on
                                     the car, at which point he handcuffed him.
                                     He kicked Cornelius in the jaw three times
                                     and hit him in the back of the head. He was
                                     taken to detox where he stayed for two
                                     hours before Officer Byrd transferred him
                                     to Lou Sterrit jail where he was booked and
                                     spent 21 days for criminal mischief. After
                                     his release, Officer Byrd sought him out
                                     again and asked him if he "had a good
                                     vacation." He has not seen Officer Byrd


                                                                           17
                                                        APPX. Page 32 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21     Page 33 of 71 EXHIBIT
                                                                    PageID 55 2



                                     since that visit. He provided the committee
                                     with the statements he gave to Internal
                                     Affairs in 2001. He has never heard from
                                     them.

                                     Mr. Cornelius believes this harassment
                                     resulted from an incident when an
                                     individual escaped from Officer Byrd.
                                     Immediately after that event, Officer Byrd
                                     told the carwash staff that he would harass
                                     them until they told him where he could
                                     find the individual who ran from him. No
                                     one provided him with this information and
                                     the harassment continued on a daily basis
                                     with Officer Byrd forcing Mr. Cornelius
                                     and other individuals to leave the property
                                     because they were "pandering." Officer
                                     Byrd does not engage in this conduct with
                                     other car washes and he has told Mr.
                                     Cornelius and others that they may go
                                     down the street and wash cars at other
                                     businesses.

                                     Mr. Cornelius also described a scene at the
                                     car wash where police officers arrested an
                                     individual on October 4, 2005 while
                                     wearing makeup and filming the incident.

Bobby Murphy                         Mr. Murphy testified in court on behalf of
                                     Kevin Black in a dispute about whether it
                                     was Officer Byrd who assaulted him or Mr.
                                     Black who assaulted Officer Byrd. Kevin
                                     Black was acquitted and Mr. Murphy
                                     testified as a witness to the incident. The
                                     day after his testimony, Officer Byrd told
                                     him he would take him to jail every time he
                                     saw him. Mr. Murphy did not file a
                                     complaint with Internal Affairs.

Thomas Scott                         Owner of The Wash Rack car wash. He has
                                     experienced numerous difficulties with
                                     homeless individuals, drug dealers, and
                                     prostitutes on his property. After learning
                                     of the situation with DPD and other car
                                     washes, he is now afraid to call DPD for


                                                                          18
                                                        APPX. Page 33 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21     Page 34 of 71 EXHIBIT
                                                                    PageID 56 2



                                     help with problems on his property for fear
                                     oflosing his business. Mr. Scott purchased
                                     a Taser gun and pepper spray for
                                     protection. On two occasions DPD officers
                                     told him that hiring off-duty officers would
                                     help to eliminate the problems on his
                                     property. He also had an officer tell him
                                     that every time he calls DPD, it is recorded
                                     on the computer and counted against him.
                                     Another officer told him that Dale
                                     Davenport was in cahoots with the drug
                                     dealers and other criminal elements.

                                     Mr. Scott has also asked for help with
                                     neighboring properties, but has never seen
                                     any results. He spoke with a SAFE Team
                                     officer about prostitutes living in cardboard
                                     boxes on the creek behind his car wash.
                                     They did not arrest the prostitutes, but did
                                     ask them to leave. Homeless people inhabit
                                     an abandoned building next door to his and
                                     after numerous calls, he was promised the
                                     property would be turned over to the City
                                     Attorney's office. No action has been
                                     taken. He testified that police are aware of
                                     drug dealing and crack houses that operate
                                     year after year with no consequences while
                                     honest businesspeople are harassed.

                                     He approached officers within one block of
                                     his car wash and asked for help with
                                     homeless people on his property. The
                                     officers told him they could not assist him
                                     and instructed him to call 911. Mr. Scott
                                     estimated that when calling 911 it typically
                                     takes an hour and a half before anyone
                                     appears. He did have an officer take
                                     immediate action on one occasion but Mr.
                                     Scott cautioned that such behavior is not
                                     the norm.

James Mosser                         Mr. Mosser is a lawyer who would like
                                     Chapter 125 repealed because it is used by
                                     the City to abuse property owners. Even
                                     when people fully comply, the City does



                                                                            19
                                                         APPX. Page 34 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21     Page 35 of 71 EXHIBIT
                                                                    PageID 57 2



                                     not care and continues to harass
                                     individuals. Furthermore, the City does not
                                     respond to emergency calls. During trials
                                     he has questioned DPD officers who admit
                                     that they don't arrest prostitutes and drug
                                     users because they can't keep them in jail
                                     long enough or are waiting to catch larger
                                     dealers. Furthermore, he feels that the
                                     evidentiary standard should be changed to
                                     "clear and convincing."

Willie Mae Coleman                   Ms. Coleman is a resident of South Dallas
                                     who signed one of the statements prepared
                                     by the City Attorney's office. She stated
                                     that she prepared it along with the City. She
                                     had to leave the hearing that occurred in
                                     April at 9pm and could not testify.

                                     She has reported approximately ten crack
                                     houses to the city and all but one has been
                                     eliminated. The remaining crack house is
                                     located on York Street.

William Vandivort                    Mr. Vandivort is a Lake Highlands resident
                                     who described the efforts of his
                                     neighborhood association. He would like
                                     more nuisance suits filed by the City and
                                     the law strengthened.

Cheryl Pucci                         Ms. Pucci represents the Apartment
                                     Association of Greater Dallas. She
                                     expressed her gratitude for HB 1690, which
                                     has greatly improved the SAFE Team
                                     process. She testified that apartment
                                     communities are lacking the same services
                                     and experiencing the same problems as
                                     businesses. In 2003, the apartment industry
                                     spent $40 million in security costs because
                                     they could not acquire police protection.
                                     Half of that cost was spent on hiring off-
                                     duty police officers. The $40 million figure
                                     does not include costs for lights, gating,
                                     intrusion alarms, etc.

                                     Ms. Pucci described a 540-unit property at



                                                                           20
                                                        APPX. Page 35 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21      Page 36 of 71 EXHIBIT
                                                                     PageID 58 2



                                     Preston and Beltline, where she learned
                                     there were 4 abatable crimes in one year.
                                     These crimes did not appear on any police
                                     reports, crime statistics, or information
                                     given at monthly meetings. The SAFE
                                     Team visited the property with five police
                                     officers and a fire inspector, who went door
                                     to door testing smoke alarms.

                                     She stated that she did not attend the
                                     property's Accord meeting with the City
                                     because she refused to be videotaped.
                                     Her refusal was based on information she
                                     received from a SAFE Team Sergeant who
                                     explained that participants are videotaped
                                     so the footage can be used against them in
                                     court proceedings.

                                     During these meetings participants were
                                     also required to give the city their driver
                                     license. When the president of Ms. Pucci's
                                     company attended the Accord meeting, he
                                     received two citations for failing to attend a
                                     previous meeting, even though he sent
                                     representatives on his behalf. The citations
                                     were dismissed once an attorney was hired.


Steven Stefani                       When these procedures were brought to the
                                     Police Chief's attention, they were
                                     changed.

                                     Corporate Counsel for Budget Suites of
                                     America. Mr. Stefani described difficulties
                                     Budget Suites is experiencing with the
                                     City. His· company requested to be advised
                                     of all undercover activities on their
                                     property so they could assist the police
                                     department. They have been told that they
                                     cannot be given such information, despite
                                     the fact that no other law enforcement
                                     agency in the nation has ever refused this
                                     request. The hotels are always apprised of
                                     undercover activities so they can protect
                                     their people and the operation.



                                                                            21
                                                         APPX. Page 36 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21      Page 37 of 71 EXHIBIT
                                                                     PageID 59 2




                                     In August 2005, they were made aware of
                                     undercover activities that had taken place
                                     throughout the month. Mr. Stefani said the
                                     timing of those activities is suspect, as it is
                                     two months after the legislation was passed
                                     and five months after the Rule 11
                                     agreement was entered into between the
                                     Budget Suites and City of Dallas. Under
                                     this agreement, both parties agreed to
                                     suspend active prosecution of the hotel's
                                     defense and active prosecution of their case
                                     to allow Budget's system time to work. If
                                     they were working, the City would dismiss.
                                     In that five month period, there was not one
                                     abatable offense that occurred at the Budget
                                     Suites on Stemmons Freeway until the
                                     undercover activities. If not for the
                                     undercover activities ofDPD directly
                                     calculated at their property and facilitated
                                     by individuals experienced and charged
                                     with the duty to create crime on that
                                     property, there would be no abatable crime
                                     reported for the month of August.

                                     Budget Suites investigated the content of
                                     the letter they received on September 7,
                                     2005 from the City Attorney's office. There
                                     were a total of 8 potentially abatable
                                     offenses, mainly drug buys, but also one of
                                     which was an assault with a weapon. The
                                     assault did not show up on surveillance
                                     tapes and Budget Suites has no way to
                                     confirm it. The undercover drug buys are
                                     not identified with any specificity- no
                                     individual is named, no time and date, and
                                     no description that helps Budget Suites
                                     abate the crime.

                                     Mr. Stefani said Budget Suites requested an
                                     agreement in September during a meeting
                                     with Deputy Chief Bernal, Assistant City
                                     Attorney Jennifer Richie, City Attorney
                                     Tom Perkins, and Officer Thompson.
                                     Two undercover drug buys were listed in


                                                                             22
                                                         APPX. Page 37 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21      Page 38 of 71 EXHIBIT
                                                                     PageID 60 2



                                     the September 7th letter that an
                                     investigation by Budget Suites revealed to
                                     be off-property incidents that had been
                                     brought on property or assigned to the
                                     property. As a result, Mr. Stefani requested
                                     an agreement from the City Attorney's
                                     office and DPD that any abatable incident
                                     developed off-property but brought onto
                                     the property solely by undercover officers
                                     living on Budget Suites property, and
                                     where there was no other relationship
                                     between the other actors in that criminal
                                     transaction to the property, would not be
                                     held against Budget Suites as abatable
                                     offenses. The City refused to make that
                                     agreement.

                                     He testified that Ms. Richie claims the
                                     scenario involved prostitution and that is
                                     not the case. When prostitutes are found
                                     living on the property and bringing clients
                                     onto the property, Budget Suites is
                                     committed to stopping such activity. The
                                     point of the agreement was that Budget
                                     Suites should not be held accountable for
                                     undercover crime stings that occur off of its
                                     property. Since that meeting, Budget Suites
                                     has evicted two individuals they later
                                     learned were undercover officers who were
                                     involved in various undercover activities.
                                     He stated that it is his understanding that
                                     the police department is extremely upset
                                     that these officers were evicted.

                                     Mr. Stefani stated that the City Attorney's
                                     office will literally resort to tactics that
                                     compromise their ethics, the integrity of
                                     pending litigation, and the law. The City
                                     Attorney's office has sought to manipulate
                                     the course of discovery in their litigation by
                                     tampering with a witness and by seeking to
                                     quiet any other witnesses that may provide
                                     positive testimony for Budget Suites'
                                     defense.




                                                                            23
                                                         APPX. Page 38 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21      Page 39 of 71 EXHIBIT
                                                                     PageID 61 2



                                     The complaint against Officer Campbell
                                     was frivolous and the City Attorney
                                     directly involved in litigation has no
                                     business lodging an unethical complaint.
                                     Two other DPD officers received free
                                     housing and one Budget Suites room is
                                     identified as a General Apartment because
                                     there were several different officers using
                                     it. No complaints were lodged against
                                     them.

                                     He feels the committee should thoroughly
                                     investigate further the prosecution of each
                                     common nuisance lawsuit brought by the
                                     City of Dallas.

                                     James Bearden told Mr. Stefani that if
                                     they hired a Lieutenant or Sergeant from
                                     DPD, their ''problems would go away." Mr.
                                     Bearden has administrated the
                                     examinations for the Texas Commission on
                                     Private Security for 20 years. Mr. Stefani
                                     stated the he would provide the committee
                                     with additional information on Mr.
                                     Bearden.

                                     Mr. Stefani showed photographs of the
                                     Stemmons Freeway property. He gave the
                                     committee a videotape of a Channel 11
                                     story from April 2005 where the Mayor
                                     boasts about the success of the common
                                     nuisance legislation and a Lieutenant talks
                                     about hiring off-duty officers.

                                     He also discussed the lnTown Suites
                                     directly adjacent to Budget Suites. Budget
                                     Suites' security efforts have identified that
                                     prostitutes and drug dealers live on the
                                     lnTown property. A confidential informant
                                     that the City used in an undercover
                                     operation was living at the InTown suites
                                     and coming over to Budget Suites. There
                                     has been no action against the InTown
                                     Suites. Budget Suites offered the property a
                                     list of individuals no longer eligible to stay



                                                                            24
                                                         APPX. Page 39 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21     Page 40 of 71 EXHIBIT
                                                                    PageID 62 2



                                     at Budget Suites' properties and lnTown
                                     declined the information. Budget Suites
                                     Regional Manager Dana Alexander stayed
                                     at the lnTown Suites and left shortly after
                                     midnight because she felt unsafe due to the
                                     presence of prostitutes and drug dealers.

                                     Budget Suites has chosen not to hire off-
                                     duty police officers. Instead, they hire
                                     security personnel who all have a minimum
                                     of five years actual law enforcement
                                     experience. Most of their security personnel
                                     are former military police with
                                     investigative backgrounds.

Dale Davenport                       Owns Jim's Car Wash on 2702 MLK Blvd.
                                     He and his father bought the property in
                                     1993 and invested $250,000 in the car
                                     wash after the purchase. He read a quote
                                     published in the Dallas Morning News on
                                     September 5, 2005, from Senior Corporal
                                     Sheldon Smith, who discusses his need for
                                     off-duty employment. Mr. Smith
                                     participated in Mr. Davenport's Accord
                                     meeting in 2001. Mr. Davenport said he
                                     feels this is a conflict of interest.

                                     In 2001, the SAFE Team told him there
                                     were drugs on the property. When his
                                     father suggested a sting operation and that
                                     they work with the police, the police
                                     laughed. In 2003, the City filed a temporary
                                     restraining order against their business. The
                                     Davenports attended an Accord meeting
                                     during which they were told that they
                                     needed to do additional things to improve
                                     the safety of their property. While Mr.
                                     Davenport said they would install cameras,
                                      the City Attorney's office wanted them to
                                     hire a guard service instead. Two weeks
                                     after hiring guards, Charlie Kim said the
                                     City was not happy with the guard service
                                     and they needed to do a better job
                                     patrolling the property. This complaint
                                     occurred when they already had two armed


                                                                           25
                                                        APPX. Page 40 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21      Page 41 of 71 EXHIBIT
                                                                     PageID 63 2



                                     guards patrolling a property that is less than
                                     25,000 square feet. He and his guard
                                     service have worked tirelessly to comply
                                     with the City. However, they asked him to
                                     fund 72 hours a week of security. The cost
                                     of this was prohibitive and demonstrates
                                     how businesses cannot survive with the
                                     City's current attitude. The permanent
                                     injunction is on their property until
                                     November 19th, 2005.

                                     Mr. Davenport stated that he has called the
                                     police department over 100 times. The
                                     more he called the police, the more he was
                                     considered a public nuisance by the City.

                                     He showed an incident report where his
                                     home was shot at on March 28, 2002, after
                                     testifying in the Kevin Black case. He went
                                     to Internal Affairs, but it was never
                                     investigated. He recently learned that case
                                     is just now being examined.

                                     Ms. Richie stated on Channel 11 that there
                                     was a murder at his car wash. She
                                     referenced this during the trial, as well.
                                     Witnesses who saw the incident said it
                                     occurred 300-400 feet away from his
                                     property. Mr. Davenport stated that the City
                                     of Dallas will do anything to build a case
                                     against business owners.

                                     He reviewed tapes of an arrest that
                                     happened on the car wash property
                                     involving officers in makeup holding
                                     camcorders. After investigating, he learned
                                     that it was for the filming of the television
                                     program Cops. Mr. Davenport did not give
                                     anyone permission to film a fake drug bust
                                     on their property and wondered how they
                                     were able to use DPD vehicles.

Tom Perkins                          Mr. Perkins responded to questions about
                                     the Cops incident. He stated the he knows
                                     nothing about it, but would try to provide



                                                                             26
                                                         APPX. Page 41 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21    Page 42 of 71 EXHIBIT
                                                                   PageID 64 2



                                     the committee with information.




                                                                       27
                                                       APPX. Page 42 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21                   Page 43 of 71 EXHIBIT
                                                                                  PageID 65 2



                      COMMITTEE RECOMMENDATIONS

        In fulfilling the charge to monitor the use of the nuisance abatement authority by the
City of Dallas, the House Committee on Criminal Jurisprudence and the House General
Investigating and Ethics Committee held a joint public hearing in Dallas and heard many
hours of public testimony. The committees also received and reviewed numerous documents
provided by city officials and concerned citizens. A review of the testimony and documents
reveals that the concerns expressed by citizens and legislators during the regular session have
not been resolved and the interim study has raised new concerns.

                             TESTIMONY AND EVIDENCE

         Multiple witness~s testified before the committees and repeated the allegations made
during the regular session concerning the City of Dallas: that the city has in many instances
targeted honest businesses in a selective application of the nuisance statute; that the number
of abatable offenses used against a property included activities instigated by the police
themselves (i.e., undercover operations where criminals are solicited by police to come on
the property or traffic stops that happen to occur in the same block as the business); and that
property owners were directed to hire off-duty Dallas Police Department officers with the
implication that doing so would help end their legal conflict with the city. The most
troubling aspect for the committees was testimony about the continuation of these practices
even after the effective date of H.B. 1690, which included legislative changes designed to
curtail these types of abuses.

         The committees also heard testimony about new allegations that were equally
disturbing. Chief among these addressed possible inappropriate attempts at witness
retaliation involving the Budget Suites property located at 8150 North Stemmons Freeway,
which at the time was being sued by the City of Dallas under the nuisance statute.

         The incident concerned a letter of support written on behalf of the hotel by a Dallas
patrol officer. The manager of the Budget Suites was justifiably concerned that crime
statistics in and around the hotel, including crime brought onto the property by undercover
Dallas police operations, traffic stops on the parking lot or public street adjacent to the
property, or calls for assistance from the hotel itself, were being used by the City of Dallas as
evidence that the business failed to abate crime. The manager approached several Dallas
police officers to solicit a general letter of support for the hotel's efforts to combat criminal
activity on the property. One officer, Ricardo Campbell, agreed to the request. On October
27, 2004, Officer Campbell provided the manager with a handwritten letter in which he
stated in part:

        "/would like to commend the manager ofthe Budget Suites Hotel for their pro active
approach in fighting crime at their establishment. Dallas police officers have made
numerous arrests do (sic) to surveillance rooms that were provided through the Budget
Suites Hotel. Management is very pro active in assisting officers by providing information
and calling the police when they have a problem. "


                                                                                          29
                                                                      APPX. Page 43 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21                  Page 44 of 71 EXHIBIT
                                                                                 PageID 66 2




The letter is dated only five days after the Dallas City Attorney's Office officially filed a
nuisance suit against Budget Suites. It is undisputed that Officer Campbell was unaware of
the lawsuit when he wrote the letter to simply acknowledge the cooperation he had
experienced first-hand as an officer working that patrol area.

        On October 28, 2004, Officer Campbell's letter was provided to the City Attorney's
Office by an attorney for Budget Suites during a meeting to discuss the lawsuit. On that
same day, the assistant city attorney assigned to the case contacted the head of the SAFE
(Support Abatement Forfeiture and Enforcement) team responsible for conducting
investigations against nuisance properties and objected to the letter, saying it could adversely
affect the city's position in the lawsuit. This complaint initiated an internal affairs
investigation against Officer Campbell.

       The internal affairs investigation was ultimately jettisoned by the police department
administration on its own initiative. However, Officer Campbell received a verbal reprimand
regarding the writing of the letter.

        The subject matter of this testimony--- an obvious attempt to intimidate a potential
witness who simply wrote favorable comments about a business --- raised much concern for
the committees. It is apparent that the internal affairs investigation was initiated through the
influence of the City Attorney's Office, which was in an adverse legal position with the
business in question. Members of the City Attorney's Office took exception to a Dallas
police officer saying something favorable --- and by all accounts truthful --- about that
business, and attempted to punish him. The committees expressed their apprehension that
such an act of attempted intimidation might constitute official oppression by city officials
and, at the very least, supported charges that the city acts in a heavy-handed and retaliatory
manner when enforcing its nuisance ordinance.

         Enforcement of nuisance laws is not and cannot be based solely on an owner's
awareness of the occurrence of crime on their property. In fact, because Dallas has one of the
highest crime rates in the nation, business owners often find themselves victimized by crime.
 Business owners should only be held responsible for criminal activities that occur on their
premises if there is some evidence that the owner failed to take reasonable steps to stop crime
or is tolerating the illegal activity. The incident involving the letter from Officer Campbell
sustains allegations made by citizens that the City of Dallas often ignores the good faith
efforts of property owners to fight criminal activity and instead misuses the nuisance
abatement law to punitively target certain businesses.

        Similarly, the committees found the testimony concerning the practices used by the
city in its "accord meetings" equally troubling. These meetings are held as a means of
informal arbitration to supposedly facilitate a discussion about suggested strategies for
property owners to prevent criminal activity by others on their property. If the property
owner fails to make reasonable attempts to stop the activity, the SAFE team then refers the
case to the City Attorney's Office for the possible filing of a nuisance suit.


                                                                                         30
                                                                      APPX. Page 44 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21                  Page 45 of 71 EXHIBIT
                                                                                 PageID 67 2




        Citizens testified that the accord meetings resemble more of an interrogation of an
arrestee rather than an exchange of information. The city uses intimidation tactics such as
requiring property owners or their representatives to surrender their driver's license before
being admitted to the meeting as well as obtaining consent to be videotaped, ostensibly for
use in court if an agreement can not be reached. Anyone who refused consent was barred
from the meeting by the city with the threat that the city would use their "failure to attend"
the meeting as further evidence of their unwillingness to combat crime on their property.
This testimony again supports the contention that there is an unfair and misdirected culture
among the city's nuisance abatement personnel toward property owners who may themselves
be victims of crime and who attend these meetings in a good faith attempt to cooperate with
the city to combat criminal activity on their property.

         The committees also heard from citizens who expressed concern about the
 inadequacy oflaw enforcement resources to help fight crime on their properties and in their
 communities. The committees were told by representatives of properties under a nuisance
 investigation and by ordinary citizens that police officers routinely suggested that the only
 effective solution to potential adverse nuisance abatement litigation from the city was hiring
 off-duty Dallas police officers. The implication was clear - that only through the
 supplemental hiring of off-duty officers could basic police service be expected to take place
 and citizens could not expect the city police department to effectively address crime in their
 area.

         In essence, the citizens of Dallas, who have paid their taxes for law enforcement
 services from the police department, were in some cases being told that even basic calls for
 service would be ignored. Some witnesses alleged they were told by the police department
 not to call about anything unless it was a life and death situation. It bears repeating that
 such calls were also being used as a threat to be counted against the caller, who would then
 potentially find themselves as a defendant in a possible nuisance abatement action from the
 City Attorney's Office.

        The committees heard evidence, which had also been heard by the House Committee
on Civil Practices during the 79th Regular Session, alleging that certain elected officials were
involved in directing property owners to hire certain security personnel or make contributions
to particular causes in order to mitigate the city's pursuit of the business through the nuisance
abatement statute.

         Underlying the repeated allegations heard by the committees is a recurrent theme of
ward-based politics run amok as the selective enforcement of nuisance laws protect
politically-connected insiders and punish their competitors. The committees heard
allegations of undue political influence being used to benefit businesses and property owners
who responded favorably to "suggestions" that they channel funds into an incumbent
official's favored non-profit organization or that they hire security personnel from a company
owned by another local elected official with powerful political ties. Those who refuse to play
by such rules, the committees heard repeatedly, found themselves the target ofrandom police



                                                                                          31
                                                                      APPX. Page 45 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21                  Page 46 of 71 EXHIBIT
                                                                                 PageID 68 2



searches, fire and other code inspections and costly, time-consuming litigation. Worse yet
were allegations of deliberate acts of intimidation by uniformed police including at least one
reported instance of assault and false arrest and another account, verified by city officials, of
nearly a dozen marked patrol cars converging on the premises of a business in apparent
retaliation following the owner's testimony in court on behalf of an individual charged with
resisting arrest and who was subsequently acquitted of all charges.

         As a result, the committees are gravely concerned that the problems stemming from
Dallas' use of the nuisance laws are the result of a unique and incorrect interpretation of those
laws by city officials -- wrongly taking the laws to mean that fighting crime is no longer the
city's responsibility but has instead now become primarily the responsibility of private
citizens and businesses; and that private citizens can be held strictly liable for crimes that
take place on or near their property even when they are not involved in that crime, have taken
affirmative steps to prevent the crime, are themselves victims of that crime, and have
reported the crime, requesting the assistance oflaw enforcement agencies. Furthennore, the
body of evidence available to the committees also strongly suggests that the city uses the
nuisance laws to intimidate, promote cronyism, and inappropriately use law enforcement
personnel, specifically uniformed police and code enforcement officers, to deliver not-too-
subtle messages of coercion and retaliation to legitimate businesses and property owners who
refuse to submit to such tactics.

        It should be noted that during his relatively short tenure, the current Dallas Chief of
Police, David Kunkle, has attempted to change some of the troubling ways the city exercises
its enforcement of the nuisance laws. On October 1, 2005, at Chief Kunkle's
recommendation, the size of the SAFE team was reduced from fifteen officers, three
sergeants and one lieutenant to seven officers and a single sergeant out of concern that having
so many people working on the SAFE team could result in filing inappropriate cases.
Procedures for the accord meetings were modified in response to legitimate complaints about
the hostile and adversarial approach taken by the city. The attention given to these issues by
Chief Kunkle is admirable and the committees believe most employees and officials of the
City of Dallas are dedicated to serving the public with honor and integrity. However, the
abuses recounted in extensive testimony indicate enough grave irregularities in the city's
conduct that the committees remain skeptical that the city, and the City Attorney's Office in
particular, will appropriately exercise discretion in the pursuit of nuisance lawsuits in the
absence of further legislative action.

                                         SUMMARY

       The committees received live testimony and other documentary evidence that shows a
continuing pattern of abuse in the utilization of Chapter 125, Civil Practice & Remedies
Code, by the City of Dallas. Over the past few years, the legislature has responded to the
legitimate need of municipalities for stronger nuisance laws to help rid their communities of
scourges such as crack houses, locations for proliferation of prostitution, and the plague of
abandoned inner-city properties. Cities such as Dallas have faced very real difficulties in
dealing with absentee landlords or owners who conveniently tum a blind eye to the illicit



                                                                                          32
                                                                      APPX. Page 46 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21                  Page 47 of 71 EXHIBIT
                                                                                 PageID 69 2



drug trade or prostitution taking place on their properties. However, evidence presented to
the committees strongly suggests that the broadened police powers the legislature intended
for cities to use with thoughtful discretion have instead been misused by the City of Dallas to
target legitimate businesses while ignoring crime on adjacent properties. Routine traffic
stops, where drivers are pulled off of public roads onto specific private properties, are often
used by the city as evidence against the unwitting property owner instead of the alleged
perpetrator. In addition, undercover agents have invited illegal activities such as potential
drug deals and prostitution onto specific private properties so that the city could then use
those arrests against the unsuspecting property owner. Calls to police by property owners
who observe criminal activity taldng place on their property have in many instances not
resulted in the arrest of the perpetrator, but instead have been used as evidence against the
property owner for failure to stop the crime. Private property owners have in some cases
been scolded for calling the police and told by city officials that the solution is to hire off-
duty Dallas police officers. Money has been solicited by politicians from businesses
involved in conflicts with the city over enforcement of the nuisance laws, with the clear
implication that such contributions would mitigate that business' problems with the city.
Personnel with the City Attorney's Office have engaged in attempts to intimidate one police
witness solely because the officer's honesty could potentially hann the city's legal position in
a civil lawsuit against a business.

                           LEGISLATIVE RECOMMENDATIONS

   The House Committee on Criminal Jurisprudence and the House General Investigating
and Ethics Committee submit the following recommendations for consideration by the 80th
Legislature:

    •   legislation should be considered regarding the propriety of a city using criminal
        activity that was brought onto a property by law enforcement when that city takes
        action against that property under Chapter 125, Civil Practice & Remedies Code;

    •   the legislature should consider addressing the appropriateness and legality of
        municipalities utilizing Chapter 125 to selectively target a particular business while
        crime proliferates on adjacent properties and is ignored;

    •   the legislature should consider whether it is an appropriate use of government
        personnel and equipment for cities to sell police protection for a separate user fee
        where the city has purposefully discouraged citizens and businesses from calling for
        help from the police in ordinary circumstances;

   •    the legislature should continue to monitor the use ofthe nuisance abatement authority
        by the City of Dallas to ensure that the provisions of House Bill 1690 are faithfully
        implemented; and




                                                                                         33
                                                                     APPX. Page 47 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21                Page 48 of 71 EXHIBIT
                                                                               PageID 70 2



   •   the legislature should consider enacting a procedure for specific sanctions that can be
       sought by the Texas Attorney General and levied against an offending municipality if
       abuses in the utilization of Chapter 125 are proven.

                                 ADDITIONAL ORDER

    The House Committee on Criminal Jurisprudence and the House General Investigating
and Ethics Committee direct the committee clerks to forward a copy of this report and
relevant documents to the State Bar of Texas for a determination of any violation of rules of
professional responsibility pertaining to the role of the Dallas City Attorney's Office in
initiating an internal affairs investigation against Officer Ricardo Campbell and the
committees furthermore direct the State Bar of Texas to report its progress and findings to
the House General Investigating and Ethics Committee.




                                                                                       34
                                                                   APPX. Page 48 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21   Page 49 of 71 PageID 71




                 EXHIBIT 3




                                                     APPX. Page 49 of 71
                                                 Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21                                     Page 50 of 71 PageID 72                     EXHIBIT 3




                                                            South Dallas/ Fair Park Public Improvement District
                                                                                     Service Plan Budget ( 2017- 2023 )
                                        (Yr 1)                  (Yr 2)                  (Yr 3)                  (Yr 4)                 ( Yr 5)               ( Yr 6)               ( Yr 7)
                                       2017                     2018                    2019                   2020                   2021                   2022                  2023
INCOME
Net Assessment                           110,247                 121 ,271               133 ,399                153 ,408               176,420                202,883              233 , 315                1 , 130 ,943
Interest on Cash Balance
Surplus Carried forward                                           3,307                  7,045                    11,258                16, 198                21 , 977              28,722
                Total Income         110.246.79              124.578 .87            140.443.39               164.666 . 48           192.617.74             224.859.22            262.037.39           $ 1.219. 449.87


EXPENDITURES
(1) Public Safety                         49,611     45%          43,603     35%          49, 155    35%          49 ,400    30%         48 , 154   25%        67,458     30%       52,407     20%
(2) Improvements                          27 ,562    25%          49,832     40%          56 , 177   40%          74 , 100   45%         96,309     50%       101 , 187   45%      151 , 982   58%
(3) Promotion                             11,025     10%           6,229      s%           7,022     5%            8 ,233    5%           9,631     5%         11 ,243     5%       13, 102    5%
( 4 ) Administration                      11 ,025    io%          12,458     10%          14 ,044    10%          16 ,467    10%         19,262     10%        22,486     10%       26,204     10%
(5) Contingency/Carryover                  3 ,307     3%           3,737      3%           4 ,213    3%            4 ,940    3%           5,779     3%          6 ,746    3%                   o%
(6 ) Insurance                             5 ,512     5%           6,229      5%           7,022     5%            8,233     5%           9,631     5%         11,243      5%        13,102    5%
(7) Audit                                  2,205      2%           2,492      2%           2,809     2%            3 ,293    2%           3,852     2%          4 ,497    2%           5,241   2%


                                                     100%                    100%                    100%                    100%                   100%                  100%                 100%
             Total Expenses          110,246.79               124.578. 87            140.443 . 39            164.666.48             192.617.74             224.859 .22           262 ,037.39          $   1.219 . 449.87




(1) Public Safety : Courtesy patrol, patrol vehicles, safety related expenses
(2 ) Improvements: Landscaping, lighting, sidewalks, streets, parks, fountains, roadways, improvement related expenses
(3 ) Promotion: Outreach, business development, marketing, website, forums, promotion related expenses
(4) Administration: Office supplies, administration, mailings, administrative related expenses
(5 ) Contingency/ Carryover: Contingency allocation for other expenditures; future capital improvement project
(6 ) Insurance: Insurance policy
(7 ) Audit: Annual audit fee




                                                                                                                                                                       APPX. Page 50 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21   Page 51 of 71 PageID 73




                 EXHIBIT 4




                                                     APPX. Page 51 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21   Page 52 of 71EXHIBIT
                                                                 PageID 74 4




                                                     APPX. Page 52 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21   Page 53 of 71 EXHIBIT
                                                                  PageID 75 4




                                                     APPX. Page 53 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21   Page 54 of 71 EXHIBIT
                                                                  PageID 76 4




                                                     APPX. Page 54 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21   Page 55 of 71 EXHIBIT
                                                                  PageID 77 4




                                                     APPX. Page 55 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21   Page 56 of 71 EXHIBIT
                                                                  PageID 78 4




                                                     APPX. Page 56 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21   Page 57 of 71 PageID 79




                 EXHIBIT 5




                                                     APPX. Page 57 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21   Page 58 of 71 PageID 80           EXHIBIT 5




                                                                             APPX. Page 58 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21   Page 59 of 71 PageID 81           EXHIBIT 5




                                                                             APPX. Page 59 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21   Page 60 of 71 PageID 82




                 EXHIBIT 6




                                                     APPX. Page 60 of 71
 Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21                   Page 61 of 71 EXHIBIT
                                                                                   PageID 83 6
OFFICIAL ACTION OF THE DALLAS CITY COUNCIL

OCTOBER 24, 2018

18-1529

Item 57:      A resolution requesting the Board of Adjustment to authorize compliance
              proceedings for Jim’s Car Wash located at 2702 Martin Luther King, Jr. Boulevard,
              Dallas, Texas - Financing: No cost consideration to the City (via Council Members
              Felder, Clayton, Griggs, Thomas, Narvaez)

The following individuals addressed the city council on the item:

     Marilynn Mayse, 4306 York St.
     Willie Mae Coleman, 3802 York St., representing Bertrand Neighborhood Association
     Hank Lawson, 2402 Park Row Ave.
     Ronald Chambers, 6655 Buckeye Common Way
     Heather Livingston, 2734 South Blvd.
     Harry Robinson, 2424 South Blvd.
     Austin Cullins, 2733 South Blvd.
     Steven Deering, 2401 South Blvd.
     Betty Bryan-Priesing, 1306 Rio Hondo Dr.
     Brandon Valadez, 9147 Bretshire Dr., representing Jim’s Car Wash
     Kourtnie Roy, (private), representing Lincoln High School
     Diane Ragsdale, 3611 Dunbar St., representing South Dallas/Fair Park Inner City
     Gary Priesing, 1306 Rio Hondo St., representing Jim’s Car Wash
     Dale Davenport, 2707 Martin Luther King Jr. Blvd.
     Patti Priesing, 9147 Bretshire Dr.
     Kedric McKnight, 1600 Pennsylvania Ave., representing St. Philips School and Center
     Ron Hall, 241 Private Rd 7416, Wills Point, TX
     Bruce Toppin, 745 E. Mulberry Ave., San Antonio, TX, representing Independent Bankers
       Association of Texas
     Irungu Bakari, 3211 Hickory Tree Rd., Balch Springs, TX
     Mel Ulrick, 4600 Spicewood Springs Rd., Austin, TX, representing Southwest Car Wash
       Association

Councilmember Felder moved to adopt the item.

Motion seconded by Councilmember Callahan.

During discussion and at the request of Councilmember Felder, the following individual addressed
the city council on the item:

     Michelle Morgan, 2516 Martin Luther King Blvd.




OFFICE OF THE CITY SECRETARY                                  CITY OF DALLAS, TEXAS
                                                                      APPX. Page 61 of 71
  Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21            Page 62 of 71 EXHIBIT
                                                                             PageID 84 6
OFFICIAL ACTION OF THE DALLAS CITY COUNCIL
18-1529
Page 2

After discussion, Mayor Rawlings called a record vote on Councilmember Felder’s motion to
adopt the item:

       Voting Yes:      [12] Rawlings, Thomas, Medrano, Griggs, Callahan,
                             Narvaez, Felder, Atkins, Clayton, McGough,
                             Kleinman, Gates

       Voting No:       [2]   Greyson, Kingston

The city secretary declared item adopted.




OFFICE OF THE CITY SECRETARY                               CITY OF DALLAS, TEXAS
                                                                 APPX. Page 62 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21   Page 63 of 71 PageID 85




                 EXHIBIT 7




                                                     APPX. Page 63 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21   Page 64 of 71 EXHIBIT
                                                                  PageID 86 7




                                                     APPX. Page 64 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21   Page 65 of 71 EXHIBIT
                                                                  PageID 87 7




                                                     APPX. Page 65 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21   Page 66 of 71 EXHIBIT
                                                                  PageID 88 7




                                                     APPX. Page 66 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21   Page 67 of 71 EXHIBIT
                                                                  PageID 89 7




                                                     APPX. Page 67 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21   Page 68 of 71 PageID 90




                 EXHIBIT 8




                                                     APPX. Page 68 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21                                                                                       6/6/19 91 8
                                                                                                                        Page 69 of 71 EXHIBIT
                                                                                                                                       PageID




                                               CAUSE NO.                                      DC-lQ-OSIOI

CITY OF DALLAS,                                                                                               [N   THE DISTRICT COURT
                          Plaintiff.



v.



FREDDY DAVENPORT,                                                                                             DALLAS COUNTY. TEXAS
DALE DAVENPORT,
                                                              EDDLO’JW’ODCOJCOGLOGLC/Utamm




and 2702 MARTIN LUTHER KING
JR. BLVD, DALLAS, TEXAS,
in   rem,
                          Defendants.                                                                         14th   JUDICIAL DISTRICT

                                       TEMPORARY RESTRAINING ORDER
            ON    THIS DAY. came          t0 be heard the City 0f Dallas‘s                                         Request Veriﬁed Application              for


Temporary Restraining Order.                Kristen       Monkhouse and Andrew                                          Gilbert, attorneys for City          0f


Dallas. appeared in person.              Defendants. Freddy Davenport, Dale Davenport, and 2702 Martin


Luther King        Jr.   Blvd. Dallas, Texas,      in   rem   (collectively, “Defendants”) did appear, through their


counsel, Warren Nerred.


            City 0f Dallas. Plaintiff       in this       cause. has ﬁled a veriﬁed petition for temporary and


permanent injunction with supporting afﬁdavits and.                                                     in   connection therewith? has presented a


request for a temporary restraining order, as set forth in City ofDa/las                                                        's
                                                                                                                                     Original Petition      and

Veriﬁed Applicationfor Temporary Restraining Order and Temporary and Permanent Injunction

(“City‘s Petition").


            It   clearly appears       from the    facts    set forth                              in   the City‘s Petition that Defendants are


knowingly tolerating and maintaining a                  common                                 nuisance as deﬁned         in   Chapter 125 0fthe Texas


Civi} Practice       and Remedies Code         at the real                                   propeny located       at   Block 21/1290 and commonly


known       as   2702 Martin Luther King          Jr.   Blvd., Dallas,                             Texas upon which            is    a self—service car   wash

facility    named Jim‘s Car Wash           (the "Property“y                                      Speciﬁcally, the Property              is   a place t0   which




TEMPORARY          RbS'I'RAINING       ORDER                                                                                                                  1




                                                                                                                          APPX. Page 69 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21                                      Page 70 of 71 EXHIBIT
                                                                                                     PageID 92 8



                                                    .u-ret-       46'"-
persons habitually go t0          commit       crimes] 0f possession 0f marijuana. unlawful possession 0f a


ﬁrearm, aggravated robbery. and murder. The City has previously sued and obtained permanent


injunction   andjudgment against Freddy Davenport concerning                       this Property   under Chapter 125 0f


the   Texas Civil Practice and Remedies Code                for   knowingly tolerating habitual criminal     activity   0n


the Property, n0t taking reasonable steps t0 abate the criminal activity and maintaining the


Property as a     common        nuisance.      Currently, Defendants have failed t0 take reasonable steps t0


abate the habitual criminal activity 0n the Property that continues t0 this day.


         IT [S    THEREFORE ORDERED                        that Defendants, including their        employees‘ servants.


contractors. successors. assignees,            and any persons        in active   concert 0f active participation with


Defendants, are enjoined from maintaining the Property as a                       common   nuisance. speciﬁcally, as a


place to which persons g0 t0           commit crimes Ofpossession ofmarijuana, unlawful possession ofa

ﬁrearm, aggravated robbery. and murder.


         IT IS    FURTHER ORDERED that Defendants shall                       immediately d0 the following      t0 help


abate the   common       nuisance     at the   Property:


             a.    Hire a     minimum oftwo         certiﬁed peace Ofﬁcers t0 patrol the Property together, for


                   24 hours per day. seven days a week, during the pendency 0fthis order;


             b.    Limit the hours ofoperation OfIhe car wash business t0 the time between 7:00am.


                   and 9:00p.m. daily.         install   and maintain signage that     states   such hours ofoperation.


                   and ensure the Property          is   not occupied outside 0f business hours;


             C.    Limit the amount oftime that any individual customer                  is   permitted 0n the Property


                   t0   one   (1) hour;


             d.    Maintain     all   security lighting;




TEMPORARY RESTRAINING ORDER                                                                                             2




                                                                                         APPX. Page 70 of 71
Case 3:21-cv-01746-K Document 1-1 Filed 07/27/21                                                Page 71 of 71 EXHIBIT
                                                                                                               PageID 93 8




              e.    Submit       a criminal trespass afﬁdavit t0 the City                  n0   later   than 5:00pm. 0n June       7,



                    2019, and require security Ofﬁcers               to   enforce criminal trespass law during business


                    and non-business hours t0 prohibit anyone from loitering 0n the Property;


              f.    Alternatively, in the event that Defendants close the business 0n the Property,


                    Defendants are ordered t0 post and maintain barricades for                            all   points Ofingress and


                    egress 0n the Property and are required t0 maintain security patrol 0n the Property


                    0n a regular basis t0 be sure that the Property                   is   secured and not being trespassed


                    upon.


        [T IS      FURTHER ORDERED that the clerk shall issue notice t0 Defendants Ofthe hearing

0n the City‘s application for temporary injunction.                           The purpose 0f             this   hearing shall be t0


determine whether this temporary restraining order along with any other possible measures should


be   made   a temporary injunction pending             full trial.



        N0 bond       is   necessary to be posted by Plaintiff, the City 0f Dallas.

                                    pvuun—ar      To Tic             '7‘;-    ﬂ. C.   u.   p
        This order expires en                                                                        and the hearing 0n the City‘s


application for temporary injunction             is   set for the         1°          day of               I
                                                                                                                v-t          ,
                                                                                                                                 2019
                                                 m
at      ]
                    gm. m the_


                                           1‘!                         Court.

                                                                               9-0
        Signedon             ‘
                                   $2:                ,201921t            1                          arm/pm.



                                                                 :~
                                                           PRESIDING JUD‘EE
                                                                                                 f
                                                                                                       7R

TEMPORARY RESTRAINING ORDER                                                                                                        3




                                                                                                      APPX. Page 71 of 71
